                  Case 19-22021-RAM               Doc 19       Filed 10/04/19          Page 1 of 2



                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                                        Case # I 'l · 'l 't-0 t, l   R.A'M
            TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.
                                                        Reviewed documents received as of _ _ _ _ _ __

_ Objection to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application needed (see court guideline 6)
  Ch 7 is$                    may increase as documents not provided D Tax refund D Valuations D Other
_Good faith payment to unsecured creditors
_Income understated per debtor's stubs$            taxes$           co-debtor stubs$                 taxes$ _ __
_ Proof of household size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices                                                                                    . _ ($,J:;. )
~Schedule J Expenses objectionable: lS(Provide Proof line \l                      I)()' Line loc 1 loci ~0/t>A
        D Object to Schedule J expenses but debtor(s) are over median or 100% plan filed               '
_Expenses: documentation/calculation: CMI l i n e - - - - - - - - - - - - - - - - - - - - - - -


_Plan does not pay debtor's calculation of disposable income CMI/DI                x 60 = $_ _ _ __
   D Pending income/expenses issues D Trustee believes D/I is understated (estimated D/I $_ _ _ _ _~
D Feasibility or D plan payments reduce month ___ or D balloon payment
_Plan does not conform to Applicable Commitment Period< 36 months< 60 months
   Info on transfer SOFA              undisclosed               D provide Tolling Agreement(s)
Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                  D Plan includes 100% Language

                                            , all docµ m~nts/explanations with documented back up must be
                                                      1
On or before 5 pm on
received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE:.,,;, The debtor or debtor's attorney must appear at the confirmation
hearing even if they agree to the recommendation:· The debtor may still be dismissed for failure to fund the plan if they
arc delinquent in payments.                                    ·
THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES. Attorneys must upload all documents to Trustee through
13Documents.com.

         I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the pro se debtor on the same day filed with the Court.
 Submitted by
NANCY K. NEIDICH, ESQ, ST ANDING CHAPTER 13 TRUSTEE P .0. BOX 279806, MIRAMAR, FL 33027
                         Case 19-22021-RAM                  Doc 19       Filed 10/04/19           Page 2 of 2

 RE: Anibal Balbona & Maggie Balbona                                                                       Case# 19-22021 RAM
      TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
    The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                           documents and thus objects as follows: Reviewed documents received prior to: 9/18/19
    Tax returns:                                       Corporate Tax Returns:
    Photo ID                    LF 90                ./ LF 67          LFlO
   Plan does not fund properly
   Calculation errors       Missing months/amounts            Inconsistent terms       Plan form completed incorrectly
   Attorney fee itemization or Fee Application needed (see court guideline 6)
    Missing 2016(B)
   Other provisions:        IVL                   100%        Lawsuit        Gambling         MMM
   Reaffirm, redeem or surrender Sch D or G creditor:
   MMM Motion not filed             Valuation motion not filed                       Lien Avoidance motion not filed
   Priority debt on Schedule E not in plan:
   Creditor in Plan is not listed in Schedules or has not filed a POC:
   Creditor paid through the Plan has not filed a POC:
./ Object or Conform to Proof of Claim:           Miami-Dade County           Tax Certificate (DE#              Dept of Revenue
        IRS                             CL#5 VT Inc/World Omni
    OTHER PLAN ISSUES:




   Real Estate FMV and Payoff:
   Non-Homestead Information Sheet:
   Vehicles FMV (NADA/Carmax), Reg and Payoff:
   Other:
    Bank Account Statements




   Copy of check(s) and/or explanation:
   Explanation ofwithdrawal(s)
   401 K/Retirement/Pension                           Annuity                              Life Insurance Policy
  Domestic Support Obligation form complete with info: name, address and phone
  Wage deduction order or Motion to waive
   BDQ & attachments                          Profit/loss       Balance Sheet
  Business Bank statements and checks             3 months pre-petition



   Affidavit of support
    Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    341 - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                  attorney or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
    Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
  *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                            CONFIRMATION HEARING TO AVOID DISMISSAL*
